Exhibit 10.2

Second Amendment to Lease Agreement

This Second Amendment to Lease Agreement (the “Amendment”) is made and entered
into as of October 14, 2009, by and between LEGACY III CAMPBELL, LLC, a Delaware
limited liability company (“Landlord”), and RAINMAKER SYSTEMS, INC., a Delaware
corporation (“Tenant”), with reference to the following facts.

Recitals

A. Landlord, as successor-in-interest to OTR, an Ohio general partnership, as
Nominee of The State Teachers Retirement Board of Ohio, and Tenant have entered
into that certain Lease dated as of July 19, 2005, as amended by that certain
First Amendment to Office Lease dated November 3, 2006 (hereinafter,
collectively, the “Lease”) for the leasing of certain premises consisting of
approximately 23,149 rentable square feet located at 900 East Hamilton Avenue,
Suites 400 and 402, Campbell, California (the “Premises”), as such Premises are
more fully described in the Lease.

B. Landlord and Tenant now wish to amend the Lease to provide for, among other
things, the (i) extension of the Term of the Lease and (ii) reduction of the
size of the Premises by approximately 6,719 rentable square feet of space (the
“Reduction Premises”) which Reduction Premises is depicted on the floor plan
attached hereto and made a part hereof as Exhibit A, all upon and subject to
each of the terms, conditions, and provisions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant agree as follows:

1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.

2. Termination of Reduction Premises:

2.1 Landlord and Tenant hereby acknowledge and agree that the Lease with respect
to the Reduction Premises shall terminate and be of no further force and effect
as of 12:01 a.m. on November 1, 2009 (the “RP Commencement Date”). Effective as
of the RP Commencement Date, the definition of the “Premises” shall be modified
so that the Reduction Premises shall no longer be included within such
definition. Notwithstanding such termination of the Lease with respect to the
Reduction Premises or surrender of the Reduction Premises pursuant to
Section 2.2 below, any and all obligations of Tenant under the Lease, as amended
hereby, with respect to insurance and indemnity obligations in connection with
the Reduction Premises are to survive any termination or surrender thereof and
shall continue to survive such termination and surrender.

2.2 No later than the RP Commencement Date, Tenant shall surrender to Landlord
exclusive possession of the Reduction Premises in good order, repair and
condition in accordance with the provisions of this Section 2.2. In the event
Tenant fails to surrender exclusive possession of the Reduction Premises to
Landlord on or prior to the RP Commencement Date in such condition, the holdover
provisions of Section 17 of the Lease shall apply. Landlord agrees that
(i) Tenant shall only be required to surrender possession of the Reduction
Premises to Landlord in broom clean condition and shall have no further
restoration responsibilities, (ii) solely with respect to the Reduction
Premises, agrees to waive any right to collect underpaid Operating Cost Share
Rent and Tax Share Rent pursuant to Sections 2.B.(2) and 2.B.(3) of the Lease,
and (iii) Tenant shall be permitted to occupy the Reduction Premises for the
month of October 2009 free of Rent. In addition, Landlord agrees that Tenant
shall be permitted to leave its furniture in the Reduction Premises following
the RP Commencement Date, provided that (a) in no event shall Tenant be
permitted to occupy, use (except that Tenant’s furniture may remain in the
Reduction Premises after the RP Commencement Date, subject to the following
provision) or otherwise enter the Reduction Premises after November 1, 2009
unless Tenant receives Landlord’s prior written consent, which consent Landlord
may grant or withhold in its sole discretion, and (b) Tenant shall remove all of
its furniture from the Reduction Premises within twenty-five (25) days of
Landlord’s written request.

2.3 From and after the RP Commencement Date, all references in this Amendment
and in the Lease to the term “Premises” shall mean and refer to the Premises (as
reduced by the Reduction Premises pursuant to Section 2.1 above). Landlord and
Tenant hereby agree that for purposes of the Lease, from and after the RP
Commencement Date, the rentable square footage of the Premises shall be
conclusively deemed to be 16,430 rentable square feet.

3. Term: The Term of the Lease, which is currently scheduled to expire on
January 31, 2010 (the “Original Expiration Date”), shall be extended to end on
January 31, 2013 (the “Revised Expiration Date”). The thirty-six (36) month
period from and after the Original Expiration Date through the Revised
Expiration Date shall hereinafter be referred to as the “Extended Term”.

4. Base Rent: The Schedule of the Lease is hereby modified to provide that the
monthly Base Rent payable by Tenant to Landlord in accordance with the
provisions of Section 2 of the Lease shall be in accordance with the following
schedule:

 

    Period    

  

Monthly Base Rent

  

Annual Basic Rent

10/1/09 - 9/30/10

   $18,894.50    $226,734.00

10/1/10 - 9/30/11

   $19,880.30    $238,563.60

10/1/11 - 9/30/12

   $20,866.10    $250,393.20

10/1/12 - 1/31/13

   $21,523.30    $258,279.60

5. Condition of Premises: Tenant acknowledges and agrees that its possession of
the Premises after November 1, 2009, is a continuation of Tenant’s possession of
the Premises under the Lease. Tenant is familiar with the condition of the
Premises, and agrees to accept the Premises in their existing condition “AS IS”,
without any obligation of Landlord to remodel, improve or alter the Premises, to
perform any other construction or work of improvement upon the Premises, or to
provide Tenant with any construction or refurbishing allowance. Notwithstanding
the foregoing, Landlord may elect at any time after the RP Commencement Date, at
Landlord’s sole cost and expense, to install a demising wall as depicted in
Exhibit A attached hereto which shall separate the Reduction Premises from the
Premises and in

 

1



--------------------------------------------------------------------------------

connection therewith perform such other related work as may be reasonably
necessary or required by applicable laws, rules and regulations so as to
separate the lighting, HVAC, and fire life safety systems in the Premises from
the Reduction Premises (collectively, the “Demising Work”) provided that
Landlord will give Tenant five (5) business days advance notice before beginning
the Demising Work. Tenant acknowledges and agrees that the Demising Work will be
installed and constructed by Landlord in the Premises during the period of
Tenant’s occupancy of the Premises; however the completion of such Demising Work
therein shall not affect Tenant’s obligation to pay Rent and to perform all of
Tenant’s covenants and obligations under the Lease. Tenant hereby expressly
(i) agrees that Tenant shall have no right or claim to any abatement, offset or
other deduction of the amount of Rent payable by Tenant for the Premises due to
the installation and construction of any of the Demising Work, (ii) grants
Landlord access to any and all of the Premises to perform the Demising Work,
(iii) waives any rights or claims Tenant may have at law or in equity with
respect to any interference with Tenant’s conduct of its operations in and about
the Premises during the pendency of the work associated with the Demising Work,
and (iv) agrees not to interfere, and not to allow any of Tenant’s
Representatives to interfere, with Landlord and its contractors, representatives
and consultants in the performance of the Demising Work. In the performance of
the Demising Work, Landlord agrees to commence and diligently pursue the same to
completion and to use commercially reasonable efforts not to materially
interfere, and not to allow any of its contractors and agents to materially
interfere, with Tenant’s operations in and about the Premises.

6. Tenant’s Proportionate Share: As of the RP Commencement Date, the Lease shall
be modified to provide that Tenant’s Proportionate Share (as defined in the
Schedule of the Lease) shall be decreased to 9.09% of the Building (based on
180,718 rentable square feet in the Building) and 4.65% of the Project (based on
353,462 rentable square feet in the Project).

7. Option to Extend Term: As of the RP Commencement Date, Section 35 of the
Lease shall be modified by adding the following provisions to the end of the
first full paragraph of such Section:

“If Landlord and Tenant are unable to agree on the Market Rate for the Renewal
Term within ten (10) days of receipt by Landlord of the Option Notice for the
Renewal Term, Landlord and Tenant each, at its cost and by giving notice to the
other party, shall appoint a competent and impartial commercial real estate
broker (hereinafter “broker”) with at least ten (10) years’ full-time commercial
real estate brokerage experience in the geographical area of the Premises to set
the Market Rate for the Renewal Term. If either Landlord or Tenant does not
appoint a broker within ten (10) days after the other party has given notice of
the name of its broker, the single broker appointed shall be the sole broker and
shall set the Market Rate for the Renewal Term. If two (2) brokers are appointed
by Landlord and Tenant as stated in this paragraph, they shall meet promptly and
attempt to set the Market Rate. In addition, if either of the first two
(2) brokers fails to submit their opinion of the Market Rate within the time
frames set forth below, then the single Market Rate submitted shall
automatically be the initial monthly Base Rent for the Renewal Term and shall be
binding upon Landlord and Tenant. If the two (2) brokers are unable to agree
within ten (10) days after the second broker has been appointed, they shall
attempt to select a third broker, meeting the qualifications stated in this
paragraph within ten (10) days after the last day the two (2) brokers are given
to set the Market Rate. If the two (2) brokers are unable to agree on the third
broker, either Landlord or Tenant by giving ten (10) days’ written notice to the
other party, can apply to the Presiding Judge of the Superior Court of the
county in which the Premises is located for the selection of a third broker who
meets the qualifications stated in this paragraph. Landlord and Tenant each
shall bear one-half ( 1/2) of the cost of appointing the third broker and of
paying the third broker’s fee. The third broker, however selected, shall be a
person who has not previously acted in any capacity for either Landlord or
Tenant. Within fifteen (15) days after the selection of the third broker, the
third broker shall select one of the two Market Rates submitted by the first two
brokers as the Market Rate for the Renewal Term. The determination of the Market
Rate by the third broker shall be binding upon Landlord and Tenant.”

8. Expansion Right: Effective as of the RP Commencement Date, the right of first
offer provisions attached to this Amendment as Addendum 1 are hereby
incorporated into the Lease.

9. Security Deposit: Effective as of the date hereof, Section 22 of the Lease
shall be modified to provide that the L-C shall be maintained in effect for the
period from the date hereof and continuing until the date which is thirty
(30) days after the Revised Expiration Date.

10. Landlord’s Address: Effective as of the date hereof, Landlord’s address in
Sections 2.A. and 25 of the Lease shall be modified to read:

LEGACY III CAMPBELL, LLC

c/o Legacy Partners Commercial, Inc.

4000 E. Third Avenue, Suite 600

Foster City, California 94404

Attention: Senior Vice President, Asset Management

11. SNDA: Landlord shall use commercially reasonable efforts to obtain for the
benefit of Tenant, within sixty (60) days after the parties’ execution of this
Amendment, a subordination, non-disturbance and attornment agreement from the
mortgagee under the existing deed of trust on the Project in the form attached
hereto as Exhibit B (which agreement Tenant shall also execute and deliver to
Landlord concurrently with the execution and delivery of this Amendment), but
Landlord shall not be in default under this Lease nor shall Tenant have any
rights or remedies against Landlord if Landlord is unable to obtain same within
such 60-day period.

12. OFAC Compliance: Tenant hereby confirms that it is not in violation of any
executive order or similar governmental regulation or law, which prohibits
terrorism or transactions with suspected or confirmed

 

2



--------------------------------------------------------------------------------

terrorists or terrorist entities or with persons or organizations that are
associated with, or that provide any form of support to, terrorists. Tenant
further confirms that it will comply throughout the Term of this Lease, as the
Term may be extended from time to time, with all governmental laws, rules or
regulations governing transactions or business dealings with any suspected or
confirmed terrorists or terrorist entities, as identified from time to time by
the U.S. Treasury Department’s Office of Foreign Assets Control or any other
applicable governmental entity.

13. Representations of Tenant: Tenant hereby represents and warrants to Landlord
the following: (i) Tenant has not heretofore sublet the Reduction Premises nor
assigned, transferred or conveyed all or any portion of its rights, title or
interest in the Lease; (ii) no other person, firm or entity has any right, title
or interest in the Lease; (iii) Tenant has the full right, legal power and
actual authority to enter into this Amendment and to terminate its lease of the
Reduction Premises without the consent of any person, firm or entity; (iv) this
Amendment is legal, valid and binding upon Tenant and Landlord, enforceable in
accordance with its terms; (v) Tenant has not done any of the following:
(a) made a general assignment for the benefit of creditors; (b) filed any
voluntary petition in bankruptcy or suffered the filing of an involuntary
petition by its creditors; (c) suffered the appointment of a receiver to take
possession of all, or substantially, all of its assets; (d) suffered the
attachment or other judicial seizure of all, or substantially all, of its
assets; (e) admitted in writing to its inability to pay its debts as they become
due; or (f) made an offer of settlement, extension or composition to its
creditors generally. In addition to the foregoing, Tenant is not contemplating
taking any of the aforementioned actions during the period of time commencing on
the date of this Amendment and ending on the date which is ninety-one (91) days
thereafter; and (vi) there no uncured defaults on the part of Landlord and
Tenant has no claim, cause of action, offset, set-off, deduction, counterclaim
or other similar right against Landlord. Tenant further represents and warrants
to Landlord that as of the date hereof there are no mechanic’s liens or other
liens encumbering all or any portion of the Reduction Premises by virtue of any
act or omission on the part of Tenant, its predecessors, contractors, agents,
employees, successors, assigns or subtenants. The representations and warranties
set forth in this Section 13 shall survive the termination of Tenant’s lease of
the Reduction Premises and Tenant shall be liable to Landlord for any inaccuracy
or any breach thereof.

14. Brokers: Tenant represents and warrants that it has had no dealings with any
real estate broker, agent or finder in connection with the Premises who is or
might be entitled to a real estate brokerage commission or finder’s fee in
connection with this proposed lease transaction other than Stephen Gibson and
Cynthia Rotwein of Colliers International (“Broker”). If Tenant has dealt with
any person, real estate broker or agent with respect to this Amendment other
than Broker, Tenant shall be solely responsible for the payment of any fee due
to said person or firm, and Tenant shall indemnify, defend and hold Landlord
free and harmless against any liability, claim, judgment, damages with respect
thereto, including attorneys’ fees and costs.

15. Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.

16. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meaning set forth in the Lease.

17. Authority: Subject to the provisions of the Lease, this Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
heirs, legal representatives, successors and assigns. Each party hereto and the
persons signing below warrant that the person signing below on such party’s
behalf is authorized to do so and to bind such party to the terms of this
Amendment.

18. Incorporation: Subject to Section 15 above, the terms and provisions of the
Lease are hereby incorporated in this Amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

Landlord:

LEGACY III CAMPBELL, LLC,

a Delaware limited liability company

By:    LEGACY PARTNERS COMMERCIAL, L.P.,   a California limited partnership,  
as Property Manager and Agent for Owner   By:   LEGACY PARTNERS COMMERCIAL,
INC.,     General Partner     By:   /s/ Rick Wada       Rick Wada     Its:  
Senior Vice President       BL DRE #01464134

///signatures continued on next page///

 

3



--------------------------------------------------------------------------------

///signatures continued from previous page///

Tenant:

RAINMAKER SYSTEMS, INC.,

a Delaware corporation

By:    /s/ Michael Silton Name:   Michael Silton Its:   CEO By:    /s/ Steve
Valenzuela Name:   Steve Valenzuela Its:   CFO

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the chairman of the board, president or vice-president and the
treasurer, secretary, assistant treasurer or assistant secretary, unless the
bylaws or a resolution of the board of directors shall otherwise provide, in
which event, the bylaws or a certified copy of the resolution, as the case may
be, must be attached to this Lease.

 

4



--------------------------------------------------------------------------------

Exhibit A

Depiction of Reduction Premises

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

Exhibit B

Form of SNDA

RECORDED AT THE REQUEST OF

AND AFTER RECORDING RETURN TO:

PACIFIC NATIONAL BANK

Commercial Real Estate

345 California Street, 6th Floor

San Francisco, CA 94104

Attention: Shelley Espinosa

Loan No. 91492827

 

 

SUBORDINATION, NON-DISTURBANCE AND

ATTORNMENT AGREEMENT

 

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASE BECOMING SUBJECT TO
AND OF LOWER PRIORITY THAN THE LIEN OF THE SECURITY INSTRUMENT (DEFINED BELOW).

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of                             , 200__, by and between PACIFIC
NATIONAL BANK, a national banking association, having an address at 345
California Street, 6th Floor, San Francisco, California 94104, (“Lender”) and
                                                                 , a
                                    , having an address at
                                                              (“Tenant”).

RECITALS:

A. Tenant is the holder of a leasehold estate in a portion of those certain
premises located in the County of                                 , State of
California, and more particularly described on Exhibit A attached hereto and
made a part hereof (the “Property”) under and pursuant to the provisions of a
certain lease dated                                               between
                                             , as landlord, and Tenant, as
tenant (the “Lease”); and

B.                                     , a                                     ,
is, or is about to become, the owner in fee simple of the Property and the
landlord under the Lease (“Borrower”); and

C. Lender has made or is about to make a loan to Borrower, which loan is or will
be evidenced or to be evidenced by a promissory note made by Borrower to the
order of Lender (the “Note”) and secured or to be secured by a [Construction]
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (the “Security Instrument”) granted by Borrower to or for the benefit of
Lender and encumbering the Property; and

D. Tenant has agreed to subordinate the Lease to the Security Instrument and to
the lien thereof and Lender has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.

AGREEMENT:

For good and valuable consideration, Tenant and Lender agree as follows:

1. Subordination. Tenant hereby intentionally and unconditionally subordinates
the Lease, all of the terms, covenants and provisions thereof and all rights,
title, interest, remedies and options of Tenant thereunder and in and to the
Property to the lien of the Security Instrument and the terms, covenants and
provisions thereof, to all of Lender’s rights thereunder, including any and all
renewals, increases, modifications, spreaders, consolidations, replacements and
extensions thereof, and to all sums secured thereby and advances made
thereunder. Tenant agrees that the Security Instrument and the terms, covenants
and provisions of any and all renewals, increases, modifications, spreaders,
consolidations, replacements and extensions thereof, and all sums secured
thereby and advances made thereunder, are and shall unconditionally be and at
all times remain a lien on the Property prior and superior to the Lease, all of
the terms, covenants and provisions thereof and all rights, title, interest,
remedies and options of Tenant thereunder and in and to the Property, all with
the same force and effect as if the Security Instrument had been executed,
delivered and recorded prior to the execution and delivery of the Lease.

2. Non-Disturbance. Lender agrees that if any action or proceeding is commenced
by Lender for the foreclosure of the Security Instrument or the sale of the
Property, so long as Tenant is not, at the time of the commencement of any such
action or proceeding or at the time of any such sale or exercise of any such
other rights, in default of any of the terms, covenants or conditions of the
Lease or this Agreement on Tenant’s part to be observed or performed (beyond any
applicable notice or grace period), Tenant shall not be named as a party in such
action or proceeding unless such joinder is required by law; provided, however,
that in no event shall any such joinder result in the termination of the Lease
or disturb the Tenant’s possession or use of the premises demised under the
Lease (the “Premises”), and the sale of the Property in any such action or
proceeding and the exercise by Lender of any of its other rights under the Note
or the Security Instrument shall be made subject to all rights of Tenant under
the Lease.

3. Attornment. If Lender or any other subsequent purchaser of the Property
becomes the owner of the Property by reason of the foreclosure of the Security
Instrument or the acceptance of a deed or assignment in lieu of foreclosure or
by reason of any other enforcement of the Security Instrument (Lender or such
other purchaser being hereinafter referred as “Purchaser”), and Tenant is not,
at the time Purchaser becomes owner of the Property, in default of any of the
terms, covenants or conditions of the Lease or this Agreement on Tenant’s part
to be observed or performed (beyond any applicable notice or grace period), the
Lease shall not be terminated or affected thereby but shall continue in full
force and effect as a direct lease between Purchaser and Tenant upon all of the
terms, covenants and conditions set forth in the Lease; and in that event,
Tenant agrees to attorn to Purchaser, and Purchaser by virtue of such
acquisition of the Property shall be deemed to have agreed to accept such
attornment, whereupon, subject to the

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

observance and performance by Tenant of all the terms, covenants and conditions
of the Lease on the part of Tenant to be observed and performed, Purchaser shall
recognize the leasehold estate of Tenant under all of the terms, covenants and
conditions of the Lease for the remaining balance of the term of the Lease with
the same force and effect as if Purchaser were the landlord under the Lease;
provided, however, that Purchaser shall not be:

(a) subject to any offsets, defenses, abatements or counterclaims which has
accrued in favor of Tenant against any prior landlord (any such prior landlord,
including Borrower and any successor landlord, being hereinafter referred to
herein as a “Prior Landlord”) prior to the date upon which Purchaser becomes the
owner of the Property;

(b) liable for the return of rental security deposits, if any, paid by Tenant to
any Prior Landlord in accordance with the Lease unless such sums are actually
received by Purchaser;

(c) bound by any payment of rents, additional rents or other sums which Tenant
may have paid more than one (1) month in advance to any Prior Landlord unless
(i) such sums are actually received by Purchaser or (ii) such prepayment have
been expressly approved of in writing by Purchaser;

(d) bound by any agreement terminating the Lease or amending or modifying the
rent, term, commencement date or any other material term of the Lease;

(e) bound by any voluntary surrender of the Premises made without Lender’s or
Purchaser’s written consent given prior to the time becomes the owner of the
Property;

(f) liable for the failure of any Prior Landlord to perform any of its
obligations under the Lease which have accrued prior to the date on which
Purchaser becomes the owner of the Property, provided that the foregoing shall
not limit Purchaser’s obligations under the Lease to correct any conditions as
to which Purchaser has received written notice and has had a reasonable
opportunity to cure in accordance with the terms and conditions of the Lease and
which (i) exist as of the date Purchaser becomes the owner of the Property, and
(ii) violate Purchaser’s obligations as landlord under the Lease; or

(g) responsible for the making of repairs in or to the Property in the case of
damage or destruction to the Property or any part thereof due to fire or other
casualty or by reason of condemnation unless Purchaser is obligated under the
Lease to make such repairs and Purchaser receives insurance proceeds or
condemnation awards sufficient to finance the completion of such repairs.

If Purchaser becomes liable pursuant to this Agreement, such liability shall be
limited and restricted to Purchaser’s interest in the Property and shall in no
event exceed such interest.

4. Notice to Tenant. After notice is given to Tenant by Lender that Borrower is
in default under the Note and the Security Instrument and that the rentals under
the Lease should be paid to Lender pursuant to the terms of the assignment of
leases and rents executed and delivered by Borrower to Lender in connection
therewith, Tenant shall thereafter pay to Lender or as directed by the Lender,
all rentals and all other monies due or to become due to Borrower under the
Lease and Borrower hereby expressly authorizes Tenant to make such payments to
Lender and hereby releases and discharges Tenant from any liability to Borrower
on account of any such payments.

5. Notice to Lender and Right to Cure. Tenant agrees to notify Lender by
certified mail, return receipt requested, with postage prepaid, of any default
on the part of Borrower under the Lease which would entitle Tenant to cancel or
terminate the Lease or to abate or reduce the rent payable thereunder, and
Tenant further agrees that, notwithstanding any provisions of the Lease, no
cancellation or termination of the Lease and no abatement or reduction of the
rent payable thereunder shall be effective unless Lender has received notice of
the same and has failed within thirty (30) days after both Lender’s receipt of
said notice and the time when Lender has become entitled under the Security
Instrument (as hereinafter defined) to remedy the same, to commence to cure the
default which gave rise to the cancellation or termination of the Lease or
abatement or reduction of the rent payable thereunder and thereafter diligently
prosecutes such cure to completion, provided that in the event Lender cannot
commence such cure without possession of the Property, no cancellation or
termination of the Lease and no abatement or reduction of the rent payable
thereunder shall be effective if Lender commences judicial or non-judicial
proceedings to obtain possession within such period and thereafter diligently
prosecutes such efforts and cure to completion. In addition, if such default is
not susceptible of cure by Lender and Lender obtains possession of the Property,
such default shall be waived. Notwithstanding the foregoing, Lender shall have
no obligation to cure any default by Borrower except as provided in Section 3 if
Lender becomes the owner of the Property by reason of the foreclosure of the
Security Instrument or the acceptance of a deed or assignment in lieu of
foreclosure or by reason of any other enforcement of the Security Instrument.

6. Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing,
shall be given in one of the following manners, and shall be deemed to have been
properly given (a) if hand delivered, when delivered, (b) if mailed by United
States Certified Mail (postage prepaid, return receipt requested), three
(3) Business Days after mailing, or (c) if by Federal Express or other reliable
overnight courier service, on the next Business Day after delivered to such
courier service, addressed as follows:

 

If to Tenant:                       
Attention:                                                                      
If to Lender:   Pacific National Bank      345 California Street, 6th Floor     
San Francisco, California 94104      Attention: Lona Andrey, Vice President   

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

Any party may, by notice to the others given in accordance with this Section 6,
designate additional or different addresses for subsequent notices or
communications. For purposes of this Section 6, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state in which the Property is located.

7. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Lender, Tenant and Purchaser and their respective successors and
assigns.

8. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of California and shall in all respects be governed,
construed, applied and enforced in accordance with the laws of the State of
California.

9. Counterparts. This Agreement may be executed in any number of counterparts
and by different signatories hereto in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument, for the same effect as if all
signatories hereto had signed the same signature page. Any signature page of
this Agreement may be detached from any counterpart of this Agreement without
impairing the legal effect of any signatures thereon and may be attached to
another counterpart of this Agreement identical in form hereto but having
attached to it one or more additional signature pages.

10. Attorneys’ Fees. If any party hereto fails to perform any of its obligations
under this Agreement, or if any dispute arises between the parties concerning
the meaning or interpretation of any provision hereof, then the non-prevailing
party in any proceeding in connection with such dispute shall pay the costs and
expenses incurred by the prevailing party on account thereof and in enforcing or
establishing its rights hereunder, including, but without limitation, court
costs and reasonable attorneys’ fees and disbursements.

11. Miscellaneous. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto. If
any term, covenant or condition of this Agreement is held to be invalid, illegal
or unenforceable in any respect, this Agreement shall be construed without such
provision. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural and vice versa.

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER:

 

PACIFIC NATIONAL BANK,

a national banking association

By:     Name:       Its:       TENANT:                                        
                                                                , a
                                                                  By:     Name:
    Its:      

 

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASE BECOMING SUBJECT TO
AND OF LOWER PRIORITY THAN THE LIEN OF THE SECURITY INSTRUMENT (DEFINED ABOVE).

 

     IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE
PARTIES CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

The undersigned hereby joins in the execution of this Agreement in order to
evidence its acceptance of, and agreement to, the provisions of Section 4
hereof.

BORROWER:                                        
                                                                , a
                                                                  By:    
Name:       Its:      

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Property

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

STATE OF CALIFORNIA                             )

                                                                          ) ss.

COUNTY OF                                                   )

On                                                          , before me,
                                                         , Notary Public,
personally appeared                         , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

         [SEAL]     Notary Public

 

Exhibit B, Page 5



--------------------------------------------------------------------------------

Addendum 1

Right of First Refusal

This Addendum 1 (“Addendum”) is incorporated as a part of that certain Second
Amendment to Lease Agreement dated October __, 2009, by and between LEGACY III
CAMPBELL, LLC, a Delaware limited liability company (“Landlord”), and RAINMAKER
SYSTEMS, INC., a Delaware corporation (“Tenant”), for the leasing of certain
premises located at 900 East Hamilton Avenue, Suite 400, Campbell, California
(the “Premises”).

1. Right of First Refusal. During the Extended Term, Tenant shall have an
ongoing right of first refusal (“First Refusal Right”) to lease all, but not a
portion, of the space within the Building known as Suite 402 consisting of
approximately 6,719 rentable square feet that is contiguous to the Premises (the
“First Refusal Space”), which may become available for lease as provided
hereinbelow as determined by Landlord. For purposes hereof, the First Refusal
Space shall become available for lease to Tenant upon receipt by Landlord of a
bona fide proposal or bona fide letter of intent to lease all or any portion of
the First Refusal Space (“Lease Proposal”).

2. Terms and Conditions. Upon receipt by Landlord of a Lease Proposal that is
acceptable to Landlord, Landlord shall give Tenant written notice (the “First
Refusal Notice”) that the First Refusal Space will or has become available for
lease by Tenant as provided above (as such availability is determined by
Landlord) pursuant to the terms of Tenant’s First Refusal Right, as set forth in
this Addendum. Any such Landlord’s First Refusal Notice delivered by Landlord in
accordance with the provisions of Section 1 above shall set forth the material
terms contained in the Lease Proposal upon which Landlord would lease the First
Refusal Space to Tenant, including, without limitation (i) the anticipated date
upon which the First Refusal Space will be available for lease by Tenant and the
commencement date therefor, and (ii) the Base Rent payable for the First Refusal
Space, and any other material terms of the Lease Proposal. In the event that
there is less than eighteen (18) months remaining in the Lease Term, Tenant’s
exercise of its First Refusal Right shall be conditioned on Tenant agreeing to
extend the Term for the entire Premises to equal the term set forth in the Lease
Proposal but Tenant shall not be obligated to extend the Term for more than
thirty-six (36) months from the date Tenant takes occupancy of the First Refusal
Space. As of the commencement of the First Refusal Space term, Landlord shall
deliver to Tenant possession of the First Refusal Space in its then existing
condition and state of repair, “AS IS”, without any obligation of Landlord to
remodel, improve or alter the First Refusal Space, to perform any other
construction or work of improvement upon the First Refusal Space, or to provide
Tenant with any construction or refurbishment allowance, except as otherwise set
forth in the Lease Proposal. Tenant acknowledges that no representations or
warranties of any kind, express or implied, respecting the condition of the
First Refusal Space, Building, or Project have been made by Landlord or any
agent of Landlord to Tenant, except as expressly set forth herein. Tenant
further acknowledges that neither Landlord nor any of Landlord’s agents,
representatives or employees have made any representations as to the suitability
or fitness of the First Refusal Space for the conduct of Tenant’s business, or
for any other purpose. Any exception to the foregoing provisions must be made by
express written agreement signed by both parties.

3. Procedure for Acceptance. On or before the date which is five (5) business
days after Tenant’s receipt of Landlord’s First Refusal Notice (the “Election
Date”), Tenant shall deliver written notice to Landlord (“Tenant’s Election
Notice”) pursuant to which Tenant shall have the one-time right to elect either
to: (i) lease the entire First Refusal Space described in the First Refusal
Notice upon the terms set forth in the First Refusal Notice; or (ii) refuse to
lease such First Refusal Space identified in the First Refusal Notice. If Tenant
does not respond in writing to Landlord’s First Refusal Notice by the Election
Date, Tenant shall be deemed to have elected not to lease the First Refusal
Space. If Tenant elects or is deemed to have elected not to lease the First
Refusal Space, then Tenant’s First Refusal Right set forth in this Addendum
shall terminate and Landlord shall thereafter have the right to lease all or any
portion of such First Refusal Space to anyone to whom Landlord desires on any
terms Landlord desires.

4. Lease of First Refusal Space. If Tenant timely exercises this First Refusal
Right as set forth herein, the parties shall have ten (10) business days after
Landlord receives Tenant’s Election Notice from Tenant in which to execute an
amendment to the Lease adding such First Refusal Space to the Premises on all of
the terms and conditions as applicable to the initial Premises, as modified to
reflect the terms and conditions as set forth in Landlord’s First Refusal
Notice. Notwithstanding anything to the contrary contained herein, Tenant must
elect to exercise its First Refusal Right provided herein, if at all, with
respect to all of the space refused by Landlord to Tenant in Landlord’s First
Refusal Notice at any particular time, and Tenant may not elect to lease only a
portion thereof.

5. Limitations on, and Conditions to, First Refusal Right. Notwithstanding
anything in the foregoing to the contrary, at Landlord’s option, and in addition
to all of Landlord’s remedies under this Lease, at law or in equity, the First
Refusal Right hereinabove granted to Tenant shall not be deemed to be properly
exercised if any of the following individual events occur or any combination
thereof occur: (i) at any time Tenant is, or has been, in default of the
performance of any of the covenants, conditions or agreements to be performed
under this Lease beyond all applicable notice and cure periods; and/or (ii) on
the scheduled commencement date for Tenant’s lease of the First Refusal Space,
Tenant is in default under this Lease; and/or (iii) Tenant has assigned its
rights and obligations under all or part of the Lease or Tenant has subleased
more than twenty five percent (25%) of the rentable area of the Premises; and/or
(iv) Tenant’s financial condition is unacceptable to Landlord at the time
Tenant’s Election Notice is delivered to Landlord; and/or (v) Tenant has failed
to exercise properly this First Refusal Right in a timely manner in strict
accordance with the provisions of this Addendum; and/or (vi) Tenant no longer
has possession of all or any part of the Premises under the Lease, or if the
Lease has been terminated earlier, pursuant to the terms and provisions of the
Lease. Tenant’s First Refusal Right to lease the First Refusal Space is personal
to the original Tenant executing this Lease, and may not be assigned or
exercised, voluntarily or involuntarily, by or to, any person or entity other
than the original Tenant, and shall only be available to and exercisable by the
Tenant when the original Tenant is in actual and physical possession of the
entire Premises.

 

Addendum 1, Page 1